DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 14, 2022.
Currently, claims 2-22 are pending in the instant application. Claims 2-10 and 15-21 are withdrawn from further consideration as being drawn to nonelected claims. Newly submitted claim 22 is directed to a non-elected species. Note that applicant elected “siRNA” as the species of RMBS2 inhibitor in the reply filed on April 4, 2022. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claims 11-14 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.


Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 11-14 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on April 19, 2022 and for the reasons set forth below.
Applicant's arguments filed on July 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant specification provides a representative number of species and that the specification describes RBMS2 binding to mRNAs with ARE. In so arguing, applicant points out paragraphs 0191-0192, 0194, 0199, 0201, 0205-0206, 0231 and Figure 12. In response, it is noted that the passages and Figure 12 pointed out by applicant do not support the instantly claimed method of inhibiting the expression of a genus of inflammation promoting factors containing ARE in a patient in need thereof by administering an RBMS2 inhibitor. 
The instant specification’s disclosure that “RBMS2 regulated the expression of IL-6 at a post-transcriptional amount/level through a mRNA stabilization mechanism through the ARE regions” in paragraph 0192 and that “in a MDA-MB-231 cell, the expression of IL-1, IL-8 and COX-2 each having an ARE region in a 3’UTR was suppressed by the inhibition of the expression of RBMS2” in paragraph 0201 pointed out by applicant (emphasis added) are not sufficient to describe the entire genus of inhibiting the expression of an inflammation promoting factor mRNA containing an AU-rich element (ARE) in the 3’ UTR because there was unpredictability pertaining to the claimed subject matter as evidenced by the fact that RBMS2 siRNA not only failed to reduce a pro-inflammatory factor, TNF, comprising ARE in mouse embryonic fibroblast (MEF) treated with Pam3CSK4 but also increased the expression level of TNF as shown in Figure 4B, wherein relevant portion is copied below.

    PNG
    media_image1.png
    486
    1042
    media_image1.png
    Greyscale

It is noted that the experiments pertaining to the relevant results were performed in MDA-MB-231 cell line, mouse embryonic fibroblast (MEF), or HEK293T cell line. 
Now, it is noted that relevant artisans failed to identify c-MYC comprising ARE as being regulated by RBMS2 in as evidenced by the post-filing reference by Sun et al. (Journal of Experimental & Clinical Cancer Research, 2018, 37:298). See page 10 disclosing the following: “MSSPs family member RBMS1 was reported to regulate c-Myc but no such function has been described for RBMS3 and RBMS2. In our RNA-sequence results, RBMS2 do not regulate the expression of c-Myc.” (emphasis added). See also Sun’s Supplementary Table 3 (attached following page 14) disclosing “177 genes” that are upregulated in RBMS2 overexpressing SUM-1315 cells compared to control cells, wherein none of the expressly claimed species of IL-6, COX-2, IL-8, IL-1, TNF-, MMP1, IL-24, and c-Myc are identified as being upregulated by RBMS2 overexpression in SUM-1315, a breast cancer cell line. 
It is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 
Hence, the discrepancy/inconsistency between the disclosure of the instant application and that of the post-filing reference by Sun et al. reflects a high level of unpredictability pertaining to the claimed subject matter as of the filing date sought in the instant case, and furthermore strongly suggests that the results disclosed in the instant application are highly cell-type (or cell line)-specific and cannot be broadly or globally applied to any and all cell types, especially in view of the fact that nothing pertaining to the claimed subject matter was known in the prior art as of May 10, 2016. 
In addition, the instant specification does not identify “miRNA inhibiting the translation of mRNA of a gene encoding RBMS2”, and there is no prior art pertaining to an miRNA inhibiting RBMS2, wherein the miRNA has the function of inhibiting a pro-inflammatory factor in a patient in need thereof. In fact, in the remarks filed on July 14, 2022, applicant merely states that the specification discloses that “miRNA may inhibit the translation of target mRNA” but fails to point out a specific passage in the instant specification that expressly and clearly identifies which miRNA (e.g., miR-1, miR-122) has the function of not only inhibiting RBMS2 but also ARE-containing pro-inflammatory factors. 
As noted in the last Office action, the specificity/content of the specification’s disclosure inversely correlates with the level of knowledge in the relevant prior art in order to comply with the written description requirement. In the instant case, the instant specification’s disclosure pertaining to a limited number of pro-inflammatory factors in specific cell type/line comprising using an RBMS2 sequence-specific nucleic acid inhibitor (e.g., siRNA) cannot adequately support the entire genus as claimed. 
In view of the foregoing, this rejection is maintained. 



Double Patenting
	Claims 11-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-22 of Application No. 16/762,227 for the reasons set forth in the last Office action mailed on April 19, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection. Further, it is noted that the fact that the instant application is an earlier filed application than the ‘227 application is not sufficient to withdraw the instant rejection.

 Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635